37 F.3d 1503NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Kenneth E. HINES, Pam Hines; Chad M. Hines;  Arianne M.Hines, minors by the parent and natural guardian,Pam Hines, Plaintiffs-Appellants,v.KOCH REFINING COMPANY, Defendant-Third Party, Plaintiff-Appelleev.GRAUS CONSTRUCTION COMPANY, Third Party Defendant.
No. 94-1742.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 8, 1994.Filed:  October 7, 1994.

Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Kenneth E. Hines appeals the district court's1 grant of summary judgment in favor of Koch Refining Company in his personal injury action.  This is a diversity case applying Minnesota state law.  After reviewing the record and parties' briefs, we have determined that the district court's findings of fact were not clearly erroneous and no error of law appears, and so we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Paul A. Magnuson, United States District Court for the District of Minnesota